fh

11/18/2020 1:17PM Case 5:21-cv-00439-FB Document 1-5 Filed 05/03/21 Page 1 of 6

Mary Angie-Garcia
3exar County District Clerk 2020C12247 1
Accepted By: Consuelo Gomez
CAUSE NO.:
METODIO CRUZ GALLEGOS, SR., § IN THE DISTRICT COURT OF
§
Plaintiff, §
§ 224TH
v. §
§ BEXAR COUNTY, TEXAS
STARR OILFIELD SERVICES, LLC and §
JEFFREY EMMETT SISTRUNK §
§
Defendants. § __ JUDICIAL DISTRICT

PLAINTIFF’S ORIGINAL PETITION, JURY DEMAND,
REQUESTS FOR DISCLOSURE, AND RULE 193.7 NOTICE

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, METODIO CRUZ GALLEGOS, SR., Plaintiff in the above-styled and
numbered cause, and files his Original Petition complaining of STARR OILFIELD SERVICES,
LLC and JEFFREY EMMETT SISTRUNK, and in support thereof would show unto this Honorable

. Court the following:
I. DISCOVERY CONTROL PLAN

1.1 Pursuant to TEXAS RULES OF CIVIL PROCEDURE 190.1 and 190.4, discovery in this
lawsuit is intended to be conducted under Level 2.

Il. CLAIM FOR RELIEF

2.1 Pursuant to TEXAS RULE OF CIVIL PROCEDURE 47, Plaintiff seeks monetary relief of
more than $1,000,000.00.

il. PARTIES

3.1 Plaintiff METODIO CRUZ GALLEGOS, SR. is an individual resident of Cameron
County, Texas.
3.2 Defendant STARR OILFIELD SERVICES, LLC is a limited liability company

authorized to do business in the State of Texas and may be served with process via its registered
Case 5:21-cv-00439-FB Document 1-5 Filed 05/03/21 Page 2 of 6

agent for service, Riley Carbone Kern, at 7813 S. Harvard Avenue, Tulsa, Oklahoma 74136.

3.3 Defendant JEFFREY EMMETT SISTRUNK is an individual resident of Mississippi
who may be served with process at his residence at 79 McCardle Road, Brooklyn, Mississippi
39425, or wherever he may be found.

IV. JURISDICTION AND VENUE

4.1 The Court has jurisdiction in this cause because the damages to Plaintiff are within
the jurisdictional limits of the Court.

4.2 Venue is proper in Bexar County pursuant to TEXAS CIVIL PRACTICE AND REMEDIES
CODE § 15.002(a)(1) because all or a substantial part of the events or omissions giving rise to the
claim occurred in Bexar County.

V. FACTS

3.1 On January 28, 2020, at approximately 7:17 p.m., Plaintiff Gallegos was driving his
Ford F350 pickup truck eastbound on S Loop 1604 E in Elmendorf, Texas. At the same time,
Defendant Sistrunk, operating a 2001 Peterbilt tractor-trailer, was travelling on an access road
| towards S Loop 1604 E. As Mr. Gallegos approached the intersection of S Loop 1604 E and the
access road, Defendant Sistrunk emerged, suddenly and without warning, from behind the stop sign
on the access road and began turning left onto S Loop 1604 E. Mr. Gallegos collided with the right

side of the trailer Sistrunk was towing, causing catastrophic damage to his vehicle.

 
Case 5:21-cv-00439-FB Document 1-5 Filed 05/03/21 Page 3 of 6

5.2 The Elmendorf Police Department determined that Defendant Sistrunk caused the
collision by failing to yield the right of way to Plaintiff Gallegos, and that Sistrunk’s inattention
may have contributed to the incident as well. At the time of the collision, Defendant Sistrunk was
operating the tractor-trailer on behalf of his employer, Defendant Starr Oilfield Services, and
subject to Defendant Starr Oilfield Service’s operating authority, under USDOT No. 1740624.

5.3. Following the collision, Plaintiff Gallegos was transported via ambulance to Mission
Trail Baptist Hospital and was diagnosed with a concussion, a contusion at the apex of the skull,
cervical whiplash, lumbar strain, bilateral shoulder strain, bilateral knee strain, right wrist pain,
bilateral rib cage pain, abdominal pain, and neck muscle spasms.

5.4 After hospital discharge, Plaintiff Gallegos had further imaging studies (MRIs),
which revealed numerous cervical and lumbar disc herniations and nerve root impingement.

5.5 To date, Mr. Gallegos has received three epidural steroid injection (“ESIs”) to his
injured cervical spine and another three ESIs to his injured lumbar spine, but these have proved
unsuccessful in the long term. Exhausting all conservative options, Plaintiff Gallegos underwent
spinal surgery to address the ongoing pain and impairment.

VI. NEGLIGENCE OF DEFENDANT STARR OILFIELD SERVICES

6.1 Defendant Starr Oilfield Services was the owner/lessee of the tractor-trailer that
Defendant Sistrunk was operating. At all times material to this lawsuit, Defendant Sistrunk was an
employee of Defendant Starr Oilfield Services and was acting within the scope of that employment
and pursuant to Defendant Starr Oilfield Services’ federal motor carrier operating authority,

USDOT No. 1740624. Consequently, Defendant Starr Oilfield Services is vicariously liable for
Plaintiff's injurics and damages, and for the negligent conduct of its employee driver, Defendant

Sistrunk, under the theory of respondeat superior.
Case 5:21-cv-00439-FB Document 1-5 Filed 05/03/21 Page 4 of 6

VU. NEGLIGENCE OF DEFENDANT SISTRUNK
7.1 The collision made the basis of this lawsuit resulted from the improper conduct of

Defendant Sistrunk. Defendant Sistrunk’s conduct constituted negligence as that term is understood
in law and such negligent conduct was a proximate cause of the occurrence, injuries, and damages
to Plaintiff Gallegos. Defendant Sistrunk’s negligent actions or omissions include, but are not
limited to, one or more of the following non-exclusive particulars:

a. failing to yield the right of way at a stop sign; and

b. failing to pay attention to the roadway around him.
One, some, or all of the foregoing acts and/or omissions by Defendant Sistrunk constituted
negligence and such negligence was a proximate cause of the occurrence of Plaintiff’s injuries and
damages.

Vill. DAMAGES

8.1 As a result of the negligence of Defendants Sistrunk and Starr Oilfield Services and
the incident made the basis of this lawsuit, Plaintiff Gallegos sustained significant injuries and
damages in the past and will, in reasonable probability, sustain damages in the future.

7.2 Plaintiff respectfully requests that the trier of fact determine the amount of his
damages and the losses that he has incurred in the past and will reasonably incur in the future, as

well as the monetary value of these damages, which include, but are not limited to:

a. past and future medical care expenses;

b. past and future loss of carning capacity and lost wages;

C. past and future physical pain and suffering and mental anguish;
d. past and future physical impairment;

€, past and future disfigurement; and

f. past and future loss of household services.
Case 5:21-cv-00439-FB Document 1-5 Filed 05/03/21 Page 5 of 6

7.3. Plaintiff has suffered actual damages in excess of the minimum Jurisdictional limits

of this Court.
VU. JURY DEMAND

8.1 Pursuant to TEXAS RULE OF CIVIL PROCEDURE 216, Plaintiff respectfully requests

and demands a trial by jury. The appropriate jury fee is tendered with the filing of this pleading.
IX. REQUESTS FOR DISCLOSURE

9.1 Pursuant to TEXAS RULE OF CIVIL PROCEDURE 194, request is made that Defendants
Sistrunk and Starr Oilfield Services disclose, within fifty (50) days of service of this request, the
information or material described in TEXAS RULE OF CIVIL PROCEDURE 194.2 (a)-(). Defendants
must serve a written response to these Requests for Disclosure on Plaintiff within fifty (50) days
after the service of this request. Failure to timely respond shall constitute an abuse of discovery
pursuant to TEXAS RULE OF CIVIL PROCEDURE 215.

X. CERTIFICATE OF WRITTEN DISCOVERY
10.1 Plaintiff has contemporaneously served Requests for Disclosure to Defendants.
XI. RULE 193.7 NOTICE

11.1 Pursuant to TEXAS RULE OF CIviL PROCEDURE 193.7, Plaintiff Gallegos hereby gives
actual notice that any and all documents produced may be used against the Defendant producing
such document at any pretrial proceeding and/or at the trial of this matter without the necessity of
authenticating the documents.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff Gallegos respectfully prays that

Defendants Sistrunk and Starr Oilfield Services be cited in terms of law to appear and answer
herein; that upon final trial and hearing hereof, Plaintiff recover damages in accordance with the

evidence; that Plaintiff recover costs of court herein expended; that Plaintiff recover pre-judgment
Case 5:21-cv-00439-FB Document 1-5 Filed 05/03/21 Page 6 of 6

and post-judgment interest to which Plaintiff is justly entitled under the law: and for such other

further relief, both general and special, both in law and in equity, to which Plaintiff may be justly

entitled.

Respectfully submitted,

JIM S. ADLER & ASSOCIATES

/s/ Frank W. Robertson
FRANK W. ROBERTSON
State Bar No. 24033129
frobertson@jimadler.com
MICHAEL GOMEZ

State Bar No.24029578
mgomez@jimadler.com
PHILIP K. BRODERICK
State Bar No. 24094561

12605 East Freeway, Suite 400
Houston, Texas 77015
Telephone: (713) 335-1032
Facsimile: (713) 335-1018

ATTORNEYS FOR PLAINTIFF
